Citation Nr: 1145128	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service connected callosities of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to May 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.  The Veteran's claim for service connection for his low back disorder was reopened and remanded for evidentiary development in a July 2011 Board decision.  It has now been returned to the Board.

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing which was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Board's July 2011 decision and remand, it noted that a July 2007 VA examination indicated that, due to the Veteran's calluses, he walked with an antalgic gait mainly favoring the left lower extremity with his cane in his right hand.  At his hearing, the Veteran testified that medical personnel told him that the way he walked due to his calluses might have affected his low back.  

The Board remanded the Veteran's claim for service connection for a low back injury for additional development including a VA examination.  The examiner was asked to provide an opinion, supported by a rationale, as to whether the Veteran's back problems were caused by either an in-service injury or caused or aggravated by his calluses.

The Veteran was afforded a VA examination of his spine in August 2011.  The examiner determined that it was less likely than not that the Veteran's low back disorder was caused by an in-service injury or by his calluses.  While the examiner explained why it was unlikely that the Veteran's low back disorder was due to trauma, he did not explain the effect of the Veteran's calluses, including any altered gait due to these calluses, if any, on the Veteran's low back.  The examiner also did not specifically address whether the Veteran's calluses aggravated (permanently made worse) his existing back disorder.  For this reason, an addendum opinion specifically addressing the effect, if any, of the Veteran's calluses on his low back disorder is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the examiner who prepared the August 2011 examination report or, if he is unavailable, a similarly situated examiner, and request that the examiner provide a complete rationale for his opinion that the Veteran's foot calluses did not cause his low back problems.  The examiner should also address whether the Veteran's foot calluses aggravated (permanently made worse) his low back problem over and above its natural progress.  The examiner should specifically address the Veteran's contention that his altered gait as a result of his calluses caused or aggravated his low back problem.  If the examiner is unable to provide the requested information without resort to undue speculation, then he should explain why this is the case.  If a response cannot be made without additional examination, such examination should be scheduled.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


